Bayside, NY 11361-1312
COVERY SOLUTIONS
September 5, 2018 135 Interstate Blvd. | Greenville, SC 29615

Original Creditor: MBNA America Bank, N.A.
Original Account Number: ****** pee s49
: Current Creditor: CACH, LLC e DRS Account No.: M489
ee Current Balance: $14,939.93
Itemization of balance: Charge-off Balance: $14759.93; Int rest Accrued since Charge-off: $0.00;
Non-interest charges accrued since charge-off: $0.00; Non-interest fees accrued since charge-off: $180.00;
Total amount of payments made on the debt since the charge-olf: $0.00; Date of Last Payment: 04/10/12

SokYouglae » Se Ic

 

 

New York Residents: We are required by regulation of the New York state Department of Financial Services to notify
you of the following information. This information is NOT legal advice: Your creditor or debt collector believes that the
legal time limit (statute of limitations) for suing you to collect this debt may have expired. It is a violation of the Fair
Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., to sue to collect on |a debt for which the statute of limitations has
expired. However, if the creditor sues you to collect on this debt, you may be able to prevent the creditor from obtaining
a judgment against you. To do so, you must tell the court that the statute of limitations has expired.

Even if the statute of limitations has expired, you may choose to make payments on the debt. However, be aware: if you
make a payment on the debt, admit to owing the debt, promise to pay the debt, or waive the statute of limitations on the
debt, the time period in which the debt is enforceable in court may start ain.

If you would like to learn more about your legal rights and options, you can consult an attorney or a legal assistance or
legal aid organization.”

The law limits how long you can be sued on a debt. Because of the age of your debt, CACH, LLC will not sue you for it.

If you do not pay the debt, CACH, LLC may report or continue to report it to the credit reporting agencies as unpaid.

New York City Residents: Please contact Brittany Scott at 877-821-1659 t resolve this debt. New York City Department
of Consumer Affairs License Number 1314030-DCA. WE ARE REQUIRED BY LAW TO GIVE YOU THE
FOLLOWING INFORMATION ABOUT THIS DEBT. The legal time li nit (statute of limitations) for suing you to
collect this debt has expired. However, if somebody sues you anyway to try to make you pay this debt, court rules
REQUIRE YOU to tell the court that the statute of limitations has expired to prevent the creditor from obtaining a
judgment. Even though the statute of limitations has expired, you may CHOOSE to make payments. However, BE
AWARE: if you make a payment, the creditor's right to sue to make you pay the entire debt may START AGAIN.

If you make a partial payment on this account it may restart the statute of limi tions on this account,

 

 

Dear Suk Young Lee,

We have been asked to contact you by our client, CACH, LLC, regarding your past due|account with them. The account has been placed with
our office for collection.

4) Our office will allow you to resolve your account for $5,228.98. Your payment is due on October 20, 2018 We are not obligated to renew this offer. Upon
receipt and clearance of your payment, this account will be considered satisfied and closed. A satisfaction letter will be issued or:

Our office will allow you to resolve your account for $5,975.97 in 3 payments of $1,991.99. Your first payment is due on October 20, 2018. To comply with

this offer, payments should be no more than 30 days apart. We are not obligated to renew this offer. Upon receipt and clearance of these three payments, this
account will be considered satisfied and closed. A satisfaction letter will be issued.

|

|

|

 

 
   
  
 

This is an attempt to collect a debt by a debt collector and any information obtained will be used for that purpose. Unless you notify this office
within 30 days after receiving this notice that you dispute the validity of the debt or any portion thereof, this office will assume this debt is valid. If you
notify this office in writing within 30 days from recetving this notice, that you cispue the validity of the debt or any portion thereof, this office will obtain

verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment or verification. Upon your written request within 30 days
after receipt of this notice this office will provide you with the name fh adie other ay a ”

 

I creditor, if different from the current creditor.

Customer Service: 877-821-1659 http://drs.cssimpact.com/negotia r/ > PO BOX 25759, GREENVILLE, SC 29616-0759
ACH DISCLOSURE: When you provide a check as payment, you authorize us either to use information from your check to make a one-time electronic fund
transfer from your account or to process the payment as a check transaction, When information from your check is used to make an electronic fund transfer, scan this code (SR [a]
receive your check back from your financial with your ae
ine

 

 

funds may be withdrawn from your account as soon as the same day we receive your payment, and you will n smartphone

institution. If you wish to rescind this authorization and cancel this payment, please call 877-821-1659 between 8:00 AM and 9:00 PM EST, Monday — Friday 9,pay your
at least 2 business days prior to the date of the payment. icine

PLEASE SEE THE REVERSE SIDE FOR IMPORTANT INFORMATION.
Please Detatch And Return in The Enclosed Envelope With Your Payment.

Payment Options: Online - Msit us at http://drs.cssimpact.com/negotiator * Money Gram - use code 7143
| Beier Oy payment to payment@gotodrs.com agan ry Cider payable’ Dramnicheeciuary souutions

 

 
 

=

PRIVACY NOTICE

 

This Privacy Notice is being provided on behalf of each of the following related companies (collectively, the “Resurgent Companies”). It
describes the general policy of the Resurgent Companies regarding the personal information of customers and former customers.

Resurgent Capital Services L.P LVNV Funding, LLC Ashley Funding Services LLC
Sherman Acquisition L.L.C. PYOD LLC SFG REO, LLC
Resurgent Capital Services PR LLC Anson Street LLC Pinnacle Credit Services, LLC

 
 

CACYV of Colorado, LLC CACH, LLC Sherman Originator LLC

Sherman Originator II] LLC
Information We May Collect, The Resurgent Companies may collect the following personal information: (1) information that we receive
from your account file at the time we purchase or begin to service your account, such as your name, address, social security number, and assets;
(2) information that you may give us through discussion with you, or that we may obtain through your transactions with us, such as your income
and payment history; (3) information that we receive from consumer reporting agencies, such as your creditworthiness and credit history, and
(4) information that we obtain from other third party information providers, such as public records and databases that contain publicly available
data about you, such as bankruptcy and mortgage filings. All of the personal information that we collect is referred to in this notice as “collected
information”.

Confidentiality and Security of Collected Information. At the Resurgent Companies, we restrict access to collected information about you to
individuals who need to know such collected information in order to perform certain services in connection with your account. We maintain
physical safeguards (like restricted access), electronic safeguards (like encryption and password protection), and procedural safeguards (such as
authentication procedures) to protect collected information about you.

. . |. . .
Sharing Collected Information with Affiliates From time to time, the Resurgent Companies may share collected information about customers
and former customers with each other in connection with administering and collecting accounts to the extent permitted under the Fair Debt
Collection Practices Act or applicable state law.

Sharing Collected Information with Third Parties The Resurgent Companies do not share collected information about customers or former
customers with third parties, except as permitted in connection with administering and collecting accounts under the Fair Debt Collections

oe " =

 
